   Case 3:17-cv-00183-CAB-BGS Document 865 Filed 03/23/21 PageID.40555 Page 1 of 1




           MINUTE ORDER OF THE UNITED STATES DISTRICT COURT

                        SOUTHERN DISTRICT OF CALIFORNIA



Case Name: Finjan, Inc. v. ESET, LLC, et al.            Case Number: 17-cv-183-CAB-BGS

Hon. Cathy Ann Bencivengo          Ct. Deputy Lori Hernandez        Rptr Tape: n/a

In light of the Court’s order on the motion for summary judgment of invalidity [Doc. No. 806], it
is hereby ORDERED that ESET’s other pending motions for summary judgment [Doc. Nos. 807,
808] are DENIED AS MOOT. It is further ORDERED that a telephonic status conference will
be held on March 29, 2021, at 10:00 a.m. The dial-in number is (888) 398-2342, and the access
code is 1749358. The parties shall be prepared to discuss a path forward for this case and whether
they prefer to stay the case while Finjan appeals the Court’s invalidity order. It is SO
ORDERED.

Date: March 23, 2021                                                              Initials: AJM
